OPINION — AG — (1) THE MONTHY RETIREMENT PENSION OF A MEMBER OF A FIRE DEPARTMENT OF A CITY OR TOWN (MUNICIPALITY) WHO HAS BEEN RETIRED FROM SUCH SERVICE UNDER THE PROVISIONS OF 11 O.S.H. 364, 11 O.S.H. 364(A) OR 11 O.S.H. 365, AND WHOSE AVERAGE MONTHLY SALARY OF HIS SERVICE IN SUCH FIRE DEPARTMENT DURING THE LAST 60 MONTHS OF HIS SERVICE THEREIN WAS NOT MORE THAN $50.00 PER MONTH, IS, BY VIRTUE OF THE PROVISIONS OF 11 O.S.H. 380, $25.00 PER MONTH WHEN THE FIREMEN'S RELIEF AND PENSION FUND OF SUCH CITY OR TOWN IS SUFFICIENT FOR SUCH PURPOSE, AND MAY NOT EXCEED $25.00 PER MONTH (2) THE BOARD OF TRUSTEES OF THE FIREMEN'S RELIEF AND PENSION FUND OF A CITY OR TOWN DEEMS IT REASONABLY NECESSARY THAT AN ACTUARIAL STUDY BE MADE TO AID THE BOARD IN CALCULATING THE BENEFITS TO BE PAYABLE FROM SUCH FUND DURING SUBSEQUENT FISCAL YEARS AND IN DETERMINING THE AMOUNT, IF ANY, TO BE ALLOCATED TO THE "RESERVE ACCOUNT" IN SAID FUND TO BE USED BY THE BOARD DURING SUCH SUBSEQUENT FISCAL YEARS IN PAYING BENEFITS CALCULATED BY THE BOARD TO ARISE IN SUCH YEARS. CITE: 11 O.S.H. 371 (JAMES HARKIN)